DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2022, 09/01/2022. 12/20/2021 ware in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

i. Claim 18 line 13 recites “a communication interface comprising a wireless transceiver and configured to enable data communications”. It is not clear a a communication interface claimed earlier in line 4 comprising a wireless transceiver and configured to enable data communications, is the same communication interface or a different processor. This confusion renders the claim indefinite. 

Appropriate correction is required.

Claims 19-24 are also rejected under 35 USC 112(b) by virtue of dependency from independent claim 18.


ii. Claim 18 line 15 recites “a processor coupled to communicate via the communication interface of the biomechantronic component and configured to control communications via the communication interface of the biomechantronic component”. It is not clear a processor claimed  earlier in line 6 configured o control a lighting related operation of the respective lighting device, is the same processor or a different processor. This confusion renders the claim indefinite. 

Appropriate correction is required.

Claims 19-24 are also rejected under 35 USC 112(b) by virtue of dependency from independent claim 18.


Allowable Subject Matter
Claims 18-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 18, prior art whether stand alone or in combination do not teach the limitation “a processor coupled to communicate via the communication interface of the biomechantronic component and configured to control communications via the communication interface of the biomechantronic component, wherein for each respective one of at least two of the lighting devices: the communication interface of the respective lighting device is further configured to provide a wireless data communication link for use by the biomechatronic component within range of the respective lighting device; and the processor of the respective lighting device is configured to control communications via the communication interface of the respective lighting device to enable an exchange of data communications between the respective lighting device and the biomechatronic component”. Limitations of claim 18 as a whole are not taught by prior art therefore claim 18 is objected to as being dependent upon a rejected base claim.

Claims 19-24 depend on claim 18, therefore, are also objected to as being dependent upon a rejected base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/           Examiner, Art Unit 2831                                                                                                                                                                                             /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831